DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 14 
would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Claim(s) 1, 3, 6, 7, 16, and 18:
 ““power management unit to ... control””;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function);
or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 7-8, 9, 11, 16, and 18-19
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaskins et al., US 2007 /0255972 Al, (“Gaskins”).
Gaskins was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 1,
 Gaskins teaches a processor comprising:  
a plurality of processing engines to execute instructions; ([0038] “The core logic 106 performs the fetching and execution of program instructions and data. The core logic 106 may include, for example … execution units … In one embodiment, the core logic 106 comprises an x86 architecture microprocessor” See also Fig. 1) and

control an operating frequency and a supply voltage ( [0048] “the voltage/frequency control 104 determines whether the new P-state requested at block 202 has been reached. If not, flow proceeds to block 206 to continue increasing the voltage Ydd 142 and, as necessary, the core clock frequency 116 until reaching the P-state requested at block 202”) according to a first voltage/frequency curve associated with a first temperature; ([0086] “the microprocessor 102 monitors its temperature while operating. That is, the temperature sensor 132 senses the current operating temperature and provides the temperature 134 to the voltage/frequency control 104 of FIG. 1. Initially, the microprocessor 102 operates at V max and F max….” See also Fig. 8, element “Tmax curve” See also Figs. 6, 12, and 15) and
  in response to a detection of a second temperature in the processor, ([0087] “the voltage/frequency control 104 determines whether the current temperature 134 is less than the Tov”) increase the operating frequency to a second frequency based on a second voltage/frequency curve; ([0087] – [0089] “the voltage/frequency control 104 may take advantage of the drop in the temperature 134 by increasing the core clock frequency 116 to increase the performance of the microprocessor 102 … the voltage/frequency control 104 controls the VRM 108 and PLLs 112 to cause the microprocessor 102 to operate at the F ov and V ov values, as shown in FIG. 8.” See also Fig. 8, element “Tov curve” See also Figs. 6, 12, and 15) 
wherein the first and second voltage/frequency curves are generated using stored data, and
wherein the stored data identifies only a single point of the second voltage/frequency curve; ([0040] “In one embodiment, the operating point data 122 includes a table of operating points for each of the multiple operating temperatures. Each entry in the table comprises the maximum PLL 112 frequency ratio value at which the microprocessor 102 may reliably operate at a given YID 144 value at the specified one of the multiple operating temperatures …  the operating point data 122 includes a frequency ratio for fewer than all the possible Vdd 142 values, and the microprocessor 102 calculates the frequency ratio value for the remaining possible Ydd 142 values using the included values … according to a predetermined polynomial expression stored within the microprocessor 102.” Emphasis added.  i.e. a table storing operating point data for each temperature contains fewer than all possible Vdd values – a single point giving the claim the BRI – which may be used to generate the other points via predetermined polynomial expression – generate curves using stored data giving the claim the BRI) 
wherein, for at least one voltage of a first range of voltages, the second voltage/frequency curve specifies a higher frequency than the first voltage/frequency curve. (See Fig. 8, Vmax – Vov and Fmax – Fov. See also Figs. 6, 12, and 15)  
Regarding Claim 2,
 The processor of claim 1, comprising a storage to store the stored data,
wherein the stored data identifies a set of points associated with the first voltage/frequency curve.  ([0035] “storage for operating point data 122.” See also Fig. 1, element 122 and [0040] “The operating point data includes ….”)
Regarding Claim 3,
 Gaskins teaches wherein the power management unit performs a curve fit of the first set of points to generate the first voltage/frequency curve.  ([0040] “In one embodiment, the microprocessor 102 calculates the frequency ratio value for the remaining possible Ydd 142 values by extrapolating along a line between two endpoints of the line at the maximum and minimum Vdd 142 values. In another embodiment, the microprocessor 102 calculates the frequency ratio value for the remaining possible Vdd 142 values according to a predetermined polynomial expression stored within the microprocessor 102.” Emphasis added.) 
Regarding Claim 7,
 Gaskins teaches the power management unit to generate the second voltage/frequency curve based on an interpolation using the second temperature and the first voltage/frequency curve. ([0071] – [0072] “At decision block 512, the voltage/frequency control 104 determines whether the current temperature 134 is less than the T alt value … At block 514, the voltage/frequency control 104 determines from the operating point information 122 the voltage value specified for operating the microprocessor 102 at the current operating frequency at the Talt value. As discussed herein, the voltage/frequency control 104 may look up the voltage value in a table, or may calculate the voltage value based on operating point values stored in the operating point information 122….” Emphasis added. See also [0040])

Regarding Claim 8,
 Gaskins teaches wherein the second frequency is a maximum frequency on the second voltage/frequency curve, wherein the second frequency is higher than a maximum frequency on the first voltage/frequency curve.  (Fig. 8, element “Fov” depicted as having higher frequency than Fmax.)
Regarding Claim 19,
 Gaskins teaches wherein persistent data comprises data specifying temperatures levels associated with one or more bins of frequency change.  (See Fig. 10, depicting stepwise frequency/voltage changes within frequency bands – e.g. 0.4 GHz – 0.6 GHz –; bins giving the claim the BRI) 
Claim(s) 9, 11, 16, and 18 
recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 9, 11, 16, and 18 Specifically:
Claim(s) 9 and 16 correspond(s) to claim(s) 1; 	
Claim(s) 11 correspond(s) to claim(s) 8; and
Claim(s) 18 correspond(s) to claim(s) 3. Therefore claim(s) 9, 11, 16, and 18 is/are rejected under the same reasoning set forth above over Gaskins.	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4-6, 10, 12-13, 15, 17, and 20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaskins et al., US 2007/0255972 Al, (“Gaskins”) in view of Kosonocky et al., US 2015/0241955 Al, (“Kosonocky”).

Regarding Claim 4,
 Gaskins teaches wherein the storage is to store curve data associated with the second voltage/frequency curve, ([0065] “In the example of FIG. 3, a single maximum operating temperature curve is assumed. However, as discussed herein with respect to the remaining Figures, the steps of FIG. 2 may be advantageously employed in the embodiments of FIGS. 5 through 10, 12, and 14 to make operating point transitions that involve multiple operating temperatures.” See also Figs. 6, 8, 12, and 15; See also [0040] “table of operating points for each of the multiple operating temperatures ….”)
Gaskins does not expressly teach wherein the single point of the second voltage/frequency curve is identified in the stored data as a crossover voltage,
wherein the first and second voltage/frequency curves cross at the crossover voltage,
wherein the first range of voltages is above the crossover voltage, and
wherein a second range of voltages is below the crossover voltage.  
Gaskins goes on to teach that the voltage/frequency curves comprise intersecting data. ([0040] “calculates the frequency ratio value for the remaining possible Vdd 142 values by extrapolating along a line between two endpoints of the line at the maximum and minimum Vdd 142 values” Emphasis added. See also Figs. 6, 12, and 15 depicting the curves intersecting at 0.7 V)
Kosonocky teaches wherein the single point of the second voltage/frequency curve is identified in the stored data as a crossover voltage,
wherein the first and second voltage/frequency curves cross at the crossover voltage, (Fig. 3, element B, labeled “Vinv”) 
wherein the first range of voltages is above the crossover voltage, (Fig. 3, voltage range depicted between elements A and B) and

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kosonocky with the teaching of Gaskins as both reference are directed to controlling power in computing systems. Moreover Kosonocky improves on Gaskin’s teaching of extrapolating operating point curves from predetermined operating point data (Gaskins [0040]) by teaching a technique which interpolates operating point curves from varying temperature operating point data so as to balance power saving and performance and thus save power in the system (Kosonocky [0018]. See also Fig.3) 
Regarding Claim 5,
 Gaskins teaches wherein the curve data associated with the second voltage/frequency curve comprises: a first slope associated with the first range of voltages; (See Fig. 8, 75 Degree C curve, depicting a line with at least one rise/run (slope) within the first range of voltages; See also Figs. 6, 12, and 15. See also [0055] discussing the slope of the operating point curves) and
Gaskins does not expressly teach a second slope associated with the second range of voltages.  Note, as discussed above, Gaskins goes on to teach that the operating point curves may have slopes of varying degrees (Gaskins at [0055]).
Kosonocky teaches a second slope associated with the second range of voltages. (See Fig. 3, depicting a lower temperature operating point curve – element 310 – with a slope which appears steeper in the range from point A to B and less steep in the range from point B to C) 
Regarding Claim 6,
 Gaskins teaches the power management unit to:
prior to the detection of the second temperature, control the supply voltage to a first voltage according to the first voltage/frequency curve; ([0078] “for example, according to FIG. 6, if while operating at 2.0 GHz the voltage/frequency control 104 determines that the temperature 134 has dropped below 60° C., the voltage/frequency control 104 may reduce the Vdd 142 value from 1.1 V to 0.972 V.” See also Fig. 6, depicting controlling the voltage according to the high temp curve until the lower temperature is detected.) and

Kosonocky teaches subsequent to the detection of the second temperature, in response to a determination that the first voltage is lower than the crossover voltage, control the supply voltage to a second voltage on the second voltage/frequency curve, wherein the second voltage is higher than the first voltage.  ([0031] “The PSM is also supplied with a high voltage (VMAX) while operating at a selected high temperature (TMAX), as indicated by the inputs 440. The voltage VMAX is selected to be above the temperature inversion voltage for the PSM. For example, the voltage VMAX and the temperature TMAX may correspond to the voltage and temperature at point C shown in FIG. 3.” Emphasis added. See also Fig. 3, elements B and C) 
Regarding Claim 10,
 Gaskins doesn’t teach wherein the stored data specifies: 
a first slope of a first portion of the second voltage/frequency curve above the identified single point; and a second slope of a second portion of the second voltage/frequency curve below the identified single point.
Kosonocky teaches wherein the stored data specifies: 
a first slope of a first portion of the second voltage/frequency curve above the identified single point; (Fig. 3, slope of the bold-black-lined curve between elements B and C) and
 a second slope of a second portion of the second voltage/frequency curve below the identified single point. (Fig. 3, slope of the bold-black-lined curve between elements A and B) 
Regarding Claim 12,
 Gaskins teaches
wherein the first voltage/frequency curve crosses the second voltage/frequency curve at the crossover voltage, (See Fig. 6, Talt and Tmax curves intersecting at 0.7 V) 
wherein the second temperature is lower than the first temperature, (See Fig. 6 Talt (60 degree C curve) and TMax (100 degree C curve)) and
for example, according to FIG. 6, if while operating at 2.0 GHz the voltage/frequency control 104 determines that the temperature 134 has dropped below 60° C., the voltage/frequency control 104 may reduce the Vdd 142 value from 1.1 V to 0.972 V.” Emphasis added. See also Fig. 6, and  [0034] “a voltage regulator module (YRM) 108 coupled to the microprocessor 102. The YRM 108 includes a voltage identifier input, YID 144, received from the microprocessor 102, a Ylock output 156 provided to the microprocessor 102, and a voltage supply output, Ydd 142, provided to the microprocessor 102.”) 
Gaskings does not teach wherein the single point of the second voltage/frequency curve is identified in the stored data as a crossover voltage,
	Kosonocky teaches wherein the single point of the second voltage/frequency curve is identified in the stored data as a crossover voltage, (Fig. 3, element B, labeled “Vinv”)

Regarding Claim 13,
 Gaskins does not teach wherein controlling at least one of the operating frequency and the supply voltage in the processor according to the second voltage/frequency curve comprises:
determining that the first voltage is greater than the crossover voltage; and
in response to a determination that the first voltage is greater than the crossover voltage, controlling the supply voltage to a second voltage on the second voltage/frequency curve,
wherein the second voltage is lower than the first voltage.  
Kosonosky teaches 
wherein controlling at least one of the operating frequency and the supply voltage in the processor according to the second voltage/frequency curve comprises:
determining that the first voltage is greater than the crossover voltage; and

wherein the second voltage is lower than the first voltage.  
([0035] – [0037] “units. The curve 705 shows the PSM count as a function of the supplied voltage for a relatively low temperature such as 75° C … the initial operating voltage (VDD_0) is above the temperature inversion voltage CVINv) and so it may be determined using the interpolated curve between the points B and C … The system management unit may therefore reduce the operating voltage to the voltage (VDD l ). Reducing the voltage causes the measured the PSM count to decrease along the curve 705 as indicated by the arrow 715 until it is substantially equal to the target PSM count at the voltage (VDD l ).” Emphasis added. See also Figs. 3 and 7)
Regarding Claim 15,
 Gaskins does not teach providing the at least one of the operating frequency and the supply voltage only to a first processing engine in the processor, wherein the second temperature is detected in the first processing engine.  
Kosonocky teaches providing the at least one of the operating frequency and the supply voltage only to a first processing engine in the processor, wherein the second temperature is detected in the first processing engine.  ([0017] “processing device that includes one or more power supply monitors (PS Ms)  … The count generated by each PSM is representative of the operating frequency of the PSM and an associated portion of the processing device. The processing device also includes a system management unit that sets an initial voltage for the processing device based on a target operating frequency and a model of the operating frequency of the processing device as a function of temperature and voltage (referred to herein as the temperature-voltage model” See also Fig. 1, elements 111-119, [0029] – [0030], and [0031]). 

Claim(s) 17 and 20 
 recite(s) features that are substantially the same, save for the category of invention, as the ap[aratus set forth in claim(s) 4 and 10 Specifically:
Claim(s) 17 correspond(s) to claim(s) 4; and


Response to Arguments
Applicant's arguments filed 11/10/2020 (“Remarks”) have been fully considered but they are not persuasive.
Applicant chiefly argues that
Gaskins is silent regarding the “operating point data 122” identifying only a single point of the second voltage/frequency curve. Rather, the cited material describes something quite different, namely that the “operating point data 122” specifies multiple points for each voltage./frequency curve. See Gaskins, par. [0040] (“The operating point data 122 includes information specifying, for each of multiple operating temperatures, multiple operating points (i.e., voltage/frequency combinations) at which the microprocessor 102 may reliably operate at the given one of the multiple operating temperatures”). Therefore, Gaskins fails to anticipate amended independent claims 1, 9, and 16 (and claims depending therefrom).
Remarks at pp. 9-10
Examiner respectfully disagrees. As discussed above, Gaskins teaches an embodiment where a range of voltage points that is less than the maximum number of voltage points is stored. Gaskins teaches further that a curve may be derived from the operating point utilizing a polynomial function. ([0040] “In one embodiment, the operating point data 122 includes a table of operating points for each of the multiple operating temperatures. Each entry in the table comprises the maximum PLL 112 frequency ratio value at which the microprocessor 102 may reliably operate at a given YID 144 value at the specified one of the multiple operating temperatures …  the operating point data 122 includes a frequency ratio for fewer than all the possible Vdd 142 values, and the microprocessor 102 calculates the frequency ratio value for the remaining possible Vdd 142 values using the included values … according to a predetermined polynomial expression stored within the microprocessor 102.” Emphasis added.  i.e. a table storing operating point data for each temperature contains fewer than all possible Vdd values – a single point giving the claim the BRI – which may be used to generate the other points via predetermined polynomial expression – generate curves using stored data giving the claim the BRI) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Brian J Corcoran/             Examiner, Art Unit 2187                                                                                                                                                                                           
/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187